DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 1 recites "a communication method performed by a base station in a wireless communication network, comprising: notifying a terminal of a cyclic shift increment Ncs configuration information indicating an Ncs value, which belongs to a set of cyclic shift increments including all of the following cyclic shift increments of 0, 13, 15, 18, 22, 26, 32, 38, 46, 59, 76, 93, 119, 167, 279, 419; and receiving from the terminal a random access preamble related to the Ncs value indicated by the Ncs configuration information”. 

Analysis
Under the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), the claims are analyzed for eligibility in accordance with their broadest reasonable interpretation.
Step one: Are the claims at issue directed to process, machine, manufacture or composition of matter?
Claim 1 recites "a communication method performed in a wireless communication network, comprising: notifying a terminal of cyclic shift increment Ncs configuration information indicating an Ncs value, the Ncs value belonging to a set of cyclic shift increments including following cyclic shift increments: 0, 13, 15, 18, 22, 26, 32, 38, 46, 59, 76, 93, 119, 167, 279, and 419; and receiving, from the terminal, a random access preamble corresponding to the Ncs value, is a process, which is a statutory category of invention ( Step 1: YES).
Step 2A (Prong 1): Judicial Exception recited?
The claim is then analyzed to determine if the claim is directed to a judicial exception. The claim recites "a communication method performed in a wireless communication network, comprising: notifying a terminal of cyclic shift increment Ncs configuration information indicating an Ncs value, the Ncs value belonging to a set of cyclic shift increments including following cyclic shift increments: 0, 13, 15, 18, 22, 26, 32, 38, 46, 59, 76, 93, 119, 167, 279, and 419; and receiving, from the terminal, a random access preamble corresponding to the Ncs value”. This claim recites a mathematical formula or calculation of a cyclic shift increment Ncs configuration information indicating an Ncs value which belongs to a set of cyclic shift increments including all of the following cyclic shift increments of 0, 13, 15, 18, 22, 26, 32, 38, 46, 59, 76, 93, 119, 167, 279, 419, and because the claim explicitly recites a mathematical formula or calculation (Step 2A (Prong 1): Yes).
Step 2A (Prong 2):  Integrated into a practical application?
The claim recites "a communication method performed in a wireless communication network, comprising: notifying a terminal of cyclic shift increment Ncs configuration information indicating an Ncs value, the Ncs value belonging to a set of cyclic shift increments including following cyclic shift increments: 0, 13, 15, 18, 22, 26, 32, 38, 46, 59, 76, 93, 119, 167, 279, and 419; and receiving, from the terminal, a random access preamble corresponding to the Ncs value”. Each of the additional limitations is no more than mere instructions to apply the exception using the network a component. The combination of these additional elements is no more than mere instructions to apply the exception using a wireless network components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea (Step 2A (Prong 2): No).
Step 2B: Does the claim provides an inventive concept?
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using the communication network. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on the network cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. For these reasons, there is no inventive concept in the claim, and thus it is ineligible (Step 2B: No).

Step one: Are the claims at issue directed to process, machine, manufacture or composition of matter?
Claim 11 recites "a communication method performed in a wireless communication network, comprising: receiving, from a base station, cyclic shift increment Ncs configuration information indicating an Ncs value, the Ncs value belonging to a set of cyclic shift increments including following cyclic shift increments: o, 13, 15, 18, 22, 26, 32, 38, 46, 59, 76, 93, 119, 167, 279, and 419; generating a random access preamble based on the Ncs value; and sending the random access preamble to the base station” is a process, which is a statutory category of invention ( Step 1: YES).
Step 2A (Prong 1): Judicial Exception recited?
The claim is then analyzed to determine if the claim is directed to a judicial exception. The claim recites "a communication method performed in a wireless communication network, comprising: receiving, from a base station, cyclic shift increment Ncs configuration information indicating an Ncs value, the Ncs value belonging to a set of cyclic shift increments including following cyclic shift increments: o, 13, 15, 18, 22, 26, 32, 38, 46, 59, 76, 93, 119, 167, 279, and 419; generating a random access preamble based on the Ncs value; and sending the random access preamble to the base station”. This claim recites a mathematical formula or calculation of a cyclic shift increment Ncs configuration information indicating an Ncs value which belongs to a set of cyclic shift increments including all of the following cyclic shift increments of 0, 13, 15, 18, 22, 26, 32, 38, 46, 59, 76, 93, 119, 167, 279, 419, and because the claim explicitly recites a mathematical formula or calculation (Step 2A (Prong 1): Yes).
Step 2A (Prong 2):  Integrated into a practical application?
The claim is then analyzed to determine if the claim is directed to a judicial exception. The claim recites "a communication method performed in a wireless communication network, comprising: receiving, from a base station, cyclic shift increment Ncs configuration information indicating an Ncs value, the Ncs value belonging to a set of cyclic shift increments including following cyclic shift increments: o, 13, 15, 18, 22, 26, 32, 38, 46, 59, 76, 93, 119, 167, 279, and 419; generating a random access preamble based on the Ncs value; and sending the random access preamble to the base station”. Each of the additional limitations is no more than mere instructions to apply the exception using the network base station. The combination of these additional elements is no more than mere instructions to apply the exception using a generic the base station components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea (Step 2A (Prong 2): No).
Step 2B: Does the claim provides an inventive concept?
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using the network base station. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on the network base station cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. For these reasons, there is no inventive concept in the claim, and thus it is ineligible (Step 2B: No).
Dependent claims 2-5 and 12-15 are also rejected on the similar reasons described above.

Claim Objections
Claim 17 objected to because of the following informalities: the dependent claim 17 having a typo error in line 3 where “Receive” is to be replaced with “receive”  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5 and 14-18 of issued application of Mauritz, U.S. Patent No. 10,708,817B2 (Mauritz’817 hereinafter) in view of Lee et al. (US 2012/0263214 A1). Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is covered by the issued patent Mauritz’817.
Regarding claims 1-20 the difference between the conflicting claims of the instant application and issued patent, Mauritz’817, are set forth in the discussion below.
Instant Application 17/217,853
Patent  10,708,817 B2
Claim 1. A communication method performed in a wireless communication network, comprising: 

notifying a terminal of cyclic shift increment Ncs configuration information indicating an Ncs value, 

the Ncs value belonging to a set of cyclic shift increments including following cyclic shift increments: 0, 13, 15, 18, 22, 26, 32, 38, 46, 59, 76, 93, 119, 167, 279, and 419; 





and receiving, from the terminal, a random access preamble corresponding to the Ncs value.

Claim 11. A communication method performed in a wireless communication network, comprising: 

receiving, from a base station, cyclic shift increment Ncs configuration information HW 81362706US38Page 3 of 6indicating an Ncs value, 

the Ncs value belonging to a set of cyclic shift increments including following cyclic shift increments: o, 13, 15, 18, 22, 26, 32, 38, 46, 59, 76, 93, 119, 167, 279, and 419; 

generating a random access preamble based on the Ncs value; and sending the random access preamble to the base station.

Claim 1. A communication method performed by a base station in a wireless communication network, comprising: 
notifying a terminal of a cyclic shift increment N.sub.CS configuration information indicating an N.sub.CS value, 
which belongs to a set of cyclic shift increments including all of the following cyclic shift increments of 0, 13, 15, 18, 22, 26, 32, 38, 46, 59, 76, 93, 119, 167, 279, 419, 

wherein the N.sub.CS value indicates a length of Zero Correlation Zones of a random access preamble is N.sub.CS−1;

and receiving from the terminal the random access preamble with Zero Correlation Zones of length N.sub.CS−1.
Claim 2. further comprising: determining a time advance in accordance with the random access preamble; and transmitting the time advance to the terminal.
Claim 12. further comprising: receiving, from the base station, a time advance that is determined in accordance with the random access preamble.
Claim 2. further comprising: determining a time advance in accordance with the random access preamble; and transmitting the time advance to the terminal.
Claim 3. further comprising: sending a downlink synchronization signal to the terminal for downlink synchronization with the terminal.
Claim 13. further comprising: receiving a downlink synchronization signal from the base station to be synchronized with the base station in downlink.
Claim 3. further comprising: sending a downlink synchronization signal to the terminal to get downlink synchronized with the terminal.
Claim 4. wherein a cyclic shift increment o in the set of cyclic shift increments indicates that one preamble sequence is generated from one root sequence.
Claim 14. wherein a cyclic shift increment o in the set of cyclic shift increments indicates that one preamble sequence is generated from one root sequence.
Claim 4. wherein the N.sub.CS value of 0 in the set of cyclic shift increments represents one preamble sequence is generated from one root sequence.
Claim 5. wherein the cyclic shift increment o in the set of cyclic shift increments corresponds to a same cyclic shift as that of a cyclic shift increment 839.
Claim 15. wherein the cyclic shift increment o in the set of cyclic shift increments corresponds to a same cyclic shift as that of a cyclic shift increment 839.
Claim 5. wherein the N.sub.CS value of 0 in the set of cyclic shift increments represents a same cyclic shift as an N.sub.CS value of 839.
Claim 6. An apparatus operable to communicate in a wireless communications network, the apparatus comprising: a processor; and a non-transitory computer readable storage medium storing programming for execution HW 81362706US38Page 2 of 6by the processor coupled to the storage medium, the programming including instructions that cause the apparatus to: 

notify a terminal of a cyclic shift increment Ncs configuration information indicating an Ncs value, 


the Ncs value belonging to a set of cyclic shift increments including following cyclic shift increments: 0, 13, 15, 18, 22, 26, 32, 38, 46, 59, 76, 93, 119, 167, 279, and 419; 

and receive, from the terminal, a random access preamble corresponding to the Ncs value.

Claim 16. An apparatus operable to communicate in a wireless communications network, the apparatus comprising: a processor; and a non-transitory computer readable storage medium storing programming for execution by the processor coupled to the storage medium, the programming including instructions that cause the apparatus 

to: HW 81362706US38Page 4 of 6receive from a base station, cyclic shift increment Ncs configuration information indicating an Ncs value,

the Ncs value belonging to a set of cyclic shift increments including following cyclic shift increments: o, 13, 15, 18, 22, 26, 32, 38, 46, 59, 76, 93, 119, 167, 279, and 419; 
generate a random access preamble based on the Ncs value; and send the random access preamble to the base station.
Claim 14. A base station operable to communicate in a wireless communications network, the base station comprising: a processor; and a non-transitory computer readable storage medium storing programming for execution by the processor coupled to the storage medium, the programming including instructions that direct the base station to: 


notify a terminal of a cyclic shift increment N.sub.CS configuration information indicating an N.sub.CS value, 

which belongs to a set of cyclic shift increments including all of the following cyclic shift increments of 0, 13, 15, 18, 22, 26, 32, 38, 46, 59, 76, 93, 119, 167, 279, 419, 

wherein the N.sub.CS value indicates a length of Zero Correlation Zones of a random access preamble is N.sub.CS−1; and receive from the terminal the random access preamble with Zero Correlation Zones of length N.sub.CS−1..
Claim 7. wherein the programming further includes instructions that cause the apparatus to: determine a time advance in accordance with the random access preamble; and transmit the time advance to the terminal.
Claim 17. wherein the programming further includes instructions that cause the apparatus to: Receive, from the base station, a time advance that is determined in accordance with the random access preamble.
Claim 15.  wherein the programming further includes instructions that direct the base station to: determine a time advance in accordance with the random access preamble; and transmit the time advance to the terminal.
Claim 8. wherein the programming further includes instructions that cause the apparatus to: send a downlink synchronization signal to the terminal for downlink synchronization with the terminal.
Claim 18. wherein the programming further includes instructions that cause the apparatus to: receive a downlink synchronization signal from the base station to be synchronized with the base station in downlink.
Claim 16.  wherein the programming further includes instruction that direct the base station to: send a downlink synchronization signal to the terminal to get downlink synchronized with the terminal.
Claim 9. wherein a cyclic shift increment o in the set of cyclic shift increments indicates that one preamble sequence is generated from one root sequence.
Claim 17. wherein the N.sub.CS value of 0 in the set of cyclic shift increments represents one preamble sequence is generated from one root sequence.
Claim 10. wherein the cyclic shift increment o in the set of cyclic shift increments corresponds to a same cyclic shift as that of a cyclic shift increment 839.
Claim 20. wherein the cyclic shift increment o in the set of cyclic shift increments corresponds to a same cyclic shift as that of a cyclic shift increment 839.
Claim 18. wherein the N.sub.CS value of 0 in the set of cyclic shift increments represents a same cyclic shift as an N.sub.CS value of 839.


Mauritz’817 discloses a method of facilitating a user equipment communicating with a base station by selecting a random access preamble from a set of RAPs, and transmits the RAP to the BS.
Regarding claim 1, Mauritz’817 discloses a communication method performed in a wireless communication network, comprising: notifying a terminal of cyclic shift increment Ncs configuration information indicating an Ncs value, the Ncs value belonging to a set of cyclic shift increments including following cyclic shift increments: 0, 13, 15, 18, 22, 26, 32, 38, 46, 59, 76, 93, 119, 167, 279, and 419; and receiving, from the terminal, a random access preamble corresponding to the Ncs value (see Mauritz’817, claim 1). 
Regarding claim 2, Mauritz’817 discloses further comprising: determining a time advance in accordance with the random access preamble; and transmitting the time advance to the terminal (see Mauritz’817, claim 2). 
Regarding claim 3, Mauritz’817 discloses further comprising: sending a downlink synchronization signal to the terminal for downlink synchronization with the terminal (see Mauritz’817, claim 3).
Regarding claim 4, Mauritz’817 discloses wherein a cyclic shift increment o in the set of cyclic shift increments indicates that one preamble sequence is generated from one root sequence (see Mauritz’817, claim 4).
Regarding claim 5, Mauritz’817 discloses wherein the cyclic shift increment o in the set of cyclic shift increments corresponds to a same cyclic shift as that of a cyclic shift increment 839 (see Mauritz’817, claim 5).
Regarding claim 6, Mauritz’817 discloses an apparatus operable to communicate in a wireless communications network, the apparatus comprising: a processor; and a non-transitory computer readable storage medium storing programming for execution by the processor coupled to the storage medium, the programming including instructions that cause the apparatus to: notify a terminal of a cyclic shift increment Ncs configuration information indicating an Ncs value, the Ncs value belonging to a set of cyclic shift increments including following cyclic shift increments: 0, 13, 15, 18, 22, 26, 32, 38, 46, 59, 76, 93, 119, 167, 279, and 419; and receive, from the terminal, a random access preamble corresponding to the Ncs value (see Mauritz’817, claim 14).
Regarding claim 7, Mauritz’817 discloses wherein the programming further includes instructions that cause the apparatus to: determine a time advance in accordance with the random access preamble; and transmit the time advance to the terminal (see Mauritz’817, claim 15).
Regarding claim 8, Mauritz’817 discloses wherein the programming further includes instructions that cause the apparatus to: send a downlink synchronization signal to the terminal for downlink synchronization with the terminal (see Mauritz’817, claim 16).
Regarding claim 9, Mauritz’817 discloses wherein a cyclic shift increment o in the set of cyclic shift increments indicates that one preamble sequence is generated from one root sequence (see Mauritz’817, claim 17).
Regarding claim 10, Mauritz’817 discloses wherein the cyclic shift increment o in the set of cyclic shift increments corresponds to a same cyclic shift as that of a cyclic shift increment 839 (see Mauritz’817, claim 18).
Regarding claim 11, Mauritz’817 discloses A communication method performed in a wireless communication network, comprising: receiving, from a base station, cyclic shift increment Ncs configuration information indicating an Ncs value, the Ncs value belonging to a set of cyclic shift increments including following cyclic shift increments: o, 13, 15, 18, 22, 26, 32, 38, 46, 59, 76, 93, 119, 167, 279, and 419; generating a random access preamble based on the Ncs value; and sending the random access preamble to the base station (see Mauritz’817, claim 1).
Regarding claim 12, Mauritz’817 discloses further comprising: receiving, from the base station, a time advance that is determined in accordance with the random access preamble (see Mauritz’817, claim 2).
Regarding claim 13, Mauritz’817 discloses further comprising: receiving a downlink synchronization signal from the base station to be synchronized with the base station in downlink (see Mauritz’817, claim 3).
Regarding claim 14, Mauritz’817 discloses wherein a cyclic shift increment o in the set of cyclic shift increments indicates that one preamble sequence is generated from one root sequence (see Mauritz’817, claim 4).
Regarding claim 15, Mauritz’817 discloses wherein the cyclic shift increment o in the set of cyclic shift increments corresponds to a same cyclic shift as that of a cyclic shift increment 839 (see Mauritz’817, claim 5).
Regarding claim 16, Mauritz’817 discloses an apparatus operable to communicate in a wireless communications network, the apparatus comprising: a processor; and a non-transitory computer readable storage medium storing programming for execution by the processor coupled to the storage medium, the programming including instructions that cause the apparatus to: receive from a base station, cyclic shift increment Ncs configuration information indicating an Ncs value, the Ncs value belonging to a set of cyclic shift increments including following cyclic shift increments: o, 13, 15, 18, 22, 26, 32, 38, 46, 59, 76, 93, 119, 167, 279, and 419; generate a random access preamble based on the Ncs value; and send the random access preamble to the base station (see Mauritz’817, claim 14).
Regarding claim 17, Mauritz’817 discloses wherein the programming further includes instructions that cause the apparatus to: Receive, from the base station, a time advance that is determined in accordance with the random access preamble (see Mauritz’817, claim 15).
Regarding claim 18, Mauritz’817 discloses wherein the programming further includes instructions that cause the apparatus to: receive a downlink synchronization signal from the base station to be synchronized with the base station in downlink (see Mauritz’817, claim 16).
Regarding claim 19, Mauritz’817 discloses wherein a cyclic shift increment o in the set of cyclic shift increments indicates that one preamble sequence is generated from one root sequence (see Mauritz’817, claim 17).
Regarding claim 20, Mauritz’817 discloses wherein the cyclic shift increment o in the set of cyclic shift increments corresponds to a same cyclic shift as that of a cyclic shift increment 839 (see Mauritz’817, claim 18).

Mauritz’817 does not expressly disclose the following feature: regarding claim 1, receiving, from the terminal, a random access preamble corresponding to the Ncs value; regarding claim 6, receive, from the terminal, a random access preamble corresponding to the Ncs value; regarding claim 11, generating a random access preamble based on the Ncs value; and sending the random access preamble to the base station; regarding claim 16, generate a random access preamble based on the Ncs value; and send the random access preamble to the base station.
Lee et al. (US 2012/0263214 A1) disclose a method of generating random access preambles in a wireless communication system with the following features: regarding claim 1, receiving, from the terminal, a random access preamble corresponding to the Ncs value (Fig.30, a flow chart illustrating the random access procedure according to one exemplary embodiment of the present invention, see teachings in [0140, 0146-0150 and 0152] summarized as “the mobile terminal UE 10 generates a set of random access preamble as random access information includes information about a cyclic shift parameter Ncs and information about generation of a plurality of random access preambles, and the mobile terminal UE 10 selects a random access preamble from the set of preambles including 64 random access preambles, and the user equipment UE 10 transmits a selected random access preamble to the base station BS 20); regarding claim 6, receive, from the terminal, a random access preamble corresponding to the Ncs value (Fig.30, a flow chart illustrating the random access procedure according to one exemplary embodiment of the present invention, see teachings in [0140, 0146-0150 and 0152] summarized as “the mobile terminal UE 10 generates a set of random access preamble as random access information includes information about a cyclic shift parameter Ncs and information about generation of a plurality of random access preambles, and the mobile terminal UE 10 selects a random access preamble from the set of preambles including 64 random access preambles, and the user equipment UE 10 transmits a selected random access preamble to the base station BS 20); regarding claim 11, generating a random access preamble based on the Ncs value; and sending the random access preamble to the base station (Fig.30, a flow chart illustrating the random access procedure according to one exemplary embodiment of the present invention, see teachings in [0140, 0146-0150 and 0152] summarized as “the mobile terminal UE 10 generates a set of random access preamble as random access information includes information about a cyclic shift parameter Ncs and information about generation of a plurality of random access preambles, and the mobile terminal UE 10 selects a random access preamble from the set of preambles including 64 random access preambles, and the user equipment UE 10 transmits a selected random access preamble to the base station BS 20); regarding claim 16, generate a random access preamble based on the Ncs value; and send the random access preamble to the base station (Fig.30, a flow chart illustrating the random access procedure according to one exemplary embodiment of the present invention, see teachings in [0140, 0146-0150 and 0152] summarized as “the mobile terminal UE 10 generates a set of random access preamble as random access information includes information about a cyclic shift parameter Ncs and information about generation of a plurality of random access preambles, and the mobile terminal UE 10 selects a random access preamble from the set of preambles including 64 random access preambles, and the user equipment UE 10 transmits a selected random access preamble to the base station BS 20).
	It would have been obvious to one of the ordinary skill in the art at the time of invention to modify the system of Mauritz’817 by using the features as taught by Lee et al. in order to generate and transmit, by a mobile terminal, to the base station a random access preamble corresponding to the Ncs value generated at . The motivation of using these functions is that it is more cost effective and dynamic.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M BOKHARI whose telephone number is (571)270-3115. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYED M BOKHARI/Examiner, Art Unit 2473                                                                                                                                                                                                        7/23/2022
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473